Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 12/03/21.
Claims 1-20 are pending in the application.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
 

Response to Arguments
Applicant’s arguments have been considered but are moot  because newly cited reference Campbell teaches the application of cold plates within liquid sealed enclosures for providing hybrid cooling, as described below. The application of Shelmutt, namely distributing liquid coolant to a server nodes via controllable, secondary fluid couplers, to the teachings of Campbell, namely integrating cold plates within liquid sealed nodes, would achieve an expected and predictable result of providing hybrid cooling for sealed enclosures.  Campbell is in the field of computing systems, Col 1 lines 6-11; reasonably pertinent to a problem of cooling liquid sealed components, Summary; and provides a benefit of hybrid cooling, Summary, infra analysis below. 
   Applicant’s arguments directed to changing the principle of operation, hindsight, and improper combination of the secondary reference have been considered but are moot because of the new ground of rejection.  The application of Campbell, in the present case, would not require a substantial design or reconstruction of the primary reference because the inclusion of a cold plate within a liquid sealed enclosure, much like the liquid sealed node of Shelnutt, requires additional connections points and has already been reduced to practice, infra Campbell; the Examiners adaptation of a liquid sealed enclosure did not import limitations from Applications specification to arrive at their invention; and the combination of Campbell with Shelnutt represents a proper combination based upon how cold plates are incorporated within liquid sealed enclosures and configured for receiving liquid coolant via conduits


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 10-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shelnutt (PG/PUB 20170181322) in view over Campbell (USPN 7724524)

Claim 1. 
Shelnutt teaches a datacenter cooling system (0009, 0066, Figure 2) comprising:  
    2a cooling manifold (330) located within a rack (ABSTRACT, Figure 3, 328) and comprising a first controllable fluid 3coupler (332) to receive a coolant from a cooling loop (328, 340, 324, 330: see supply and return coolant loop per block 312a and 312b) external to the rack (328) and comprising one or more second 4controllable fluid couplers (334, see also Figure 2-234) to distribute the coolant to one or more server cooling manifolds (e.g. as interpreted, coolant line for distributing coolant, see flow path after element 334 leading into LC node 302(a), for example) 0[[that is coupled to a plurality of cooling plates]] 5within server trays of the rack (306, Figure 3- see LC nodes as the servers) 

Shelnutt does not expressly teach a plurality of cooling plates within server trays of the rack.  Campbell teaches a plurality of cooling plates within server trays of the rack as described below.

Campbell teaches one or more cooling plates within server trays of the rack (Col 4 lines 44-54, “Referring back to FIG. 4, the primary heat generating components are disposed on an electronics board 405. One or more cold plates 420 are provided such as to cool the primary heat generating components to which they are coupled. In one embodiment, the cold plate(s) 420 have extended surfaces, preferably comprising fins. The cold plate(s) will be cooled by means of a first coolant that circulates through the assembly 400 via one or more conduits or pipes. The coolant will be provided via a coolant Supply that can in some embodiments be disposed externally,” see also “The enclosure 402 is at least partially, filled with a second coolant which provides cooling to the secondary components. The environment and the electronic components, cold plate's fins, and other extended surfaces projecting from the cold plate(s), and at least some of the tubing are submerged in this second coolant so as to maintain better cooling of the second coolant,” Col 5 lines 23-34)

Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art combining the teachings of Shelnutt and Campbell. would achieve an expected and predictable result comprising distributing the coolant to one or more server cooling manifolds that is coupled to a plurality of cooling plates 5within server trays of the rack.  One of ordinary skill in the art would be motivated to apply the teachings of Campbell to Shelnutt for a purpose of at least distributing cooling fluid via coupled cold plates for providing hybrid cooling within a liquid sealed enclosure, as described, Background, Summary of Invention.

 6Claim 2
Shelnutt teaches the datacenter cooling system of claim 1, further comprising: 
     7a learning subsystem (316, 314, 318: see a determination of how to control flow for providing coolant to a plurality of server trays based on received data.  “Learning” is interpreted as the acquisition of knowledge from which to implement an action) comprising at least a processor for communicating control 8signals to one or more of the first controllable fluid coupler and the second controllable fluid 9couplers to adjust a flow rate of the coolant flowing in the rack or the server trays of the rack (0053)



6Claim  5010. Shelnutt teaches the datacenter cooling system of claim 1, wherein the one or more server 51cooling manifolds (330) extends within the server trays (Figure 3-330: see element 330 branching/extending into blocks 310a and 310b and follow the branched lines into each LC node/tray) and comprise mating couplers to couple with 52device couplers from one or more devices in the server trays (Figure 2-211, 215, 0049: see mating couples as elements 211 and 215 and device couplers as end attachments for each device)

6Claim  11.  Shelnutt, as modified by Gao, teaches a method of cooling a datacenter, comprising:
 providing a cooling manifold within a rack (Figure 3-330)
 55coupling a first controllable fluid coupler  (332) of the cooling manifold with a cooling 56loop external to the rack to receive a coolant (328, 340, 324, 330: see supply and return coolant loop per block 312a and 312b) and  110 \\NORTHCA- 1R2674/008001 - 2738454v2
coupling one or more second controllable fluid couplers (334, see also Figure 2-234) of the cooling manifold  to one or more server cooling manifolds that is coupled to a plurality of cooling plates within the server trays (302a, 302b, etc.) of the rack to distribute the 59coolant to the plurality of cooling plates within the rack (Figure 2, Figure 3, see also (Figure 2-211, 215, 0049:)

Claim 11 is rejected under the same rational and combination of prior art set forth in claim 1.

6Claim  6012. Shelnutt teaches the method of claim 11, further comprising:  61communicating, using a learning subsystem comprising at least a processor, 62control signals to one or more of the first controllable fluid coupler and the second controllable 63fluid couplers to adjust a flow rate of the coolant flowing in the rack or the server trays of the 64rack (316, 314, 318: see a determination of how to control flow for providing coolant to a plurality of server trays based on received data.  “Learning” is interpreted as the acquisition of knowledge from which to implement an action,” 0053: see multiple valve control as reading on the first and second controllable fluid couplers)


6Claim  10420. Shelnutt teaches the method of claim 1, wherein the one or more server cooling manifolds (330) 105extends within the server trays and comprise mating couplers (211, 215) to couple with device couplers (211, 215) 106from one or more devices in the server trays (Figure 3-330: see element 330 branching/extending into blocks 310a and 310b and follow the branched lines into each LC node, see also Figure 2-211, 215, 0049)



Claims 3-7 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shelnutt (PG/PUB 20170181322) in view over Campbell (USPN 7724524) in view over KO (PG/PUB 20210056384) and in further view over Garcia (PG/PUB 2019/0200489) 

Examiner note: strikethroughs indicate what is not taught by the applied prior art.


6Claim  103. Shelnutt teaches the datacenter cooling system of claim 1, further comprising:  
    11a temperature sensor (301) within the rack (Figure 3) to provide an input to a learning subsystem (LIMC 133) 12of the datacenter cooling system (0042, 0054: see providing temperature input into controller, 0042-44 )
     13the learning subsystem executing a
     



   KO teaches:
               executing a machine learning model(e.g. neural, Figure 15, 0435,0443,0445-0446)  to process the input  (e.g. temperature) using multiple neuron levels (neural network,0435) of the machine learning 15model (e.g. neural model) having prior temperature values (e.g. see temperature used for training the neural network. As interpreted, prior temperature values are used to train the neural network model, 0420, 0245,0250,0326-0327,*0446-0447, Figure 15-231) and 
             provide an output to the 
    One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to combine the teachings of KO to the teachings of Shelnutt et al. to comprise 14processing the input using the machine learning 15model having prior temperature values and 16provide an output to a first controllable fluid coupler.  The application of the teachings of KO for controlling a fluid coupler based on predicting a temperature using modelled inputs, which when applied to the Shelnutt et al., would provide an improved invention by providing an accurate temperature prediction model for use in controlling a fluid coupler (KO, 0005)
   The combination of Shelnutt et al. and KO teaches providing an output to a first fluid coupler based on processing inputs using multiple neuron levels of a machine learning model having prior temperature values.  The combination does not teach prior associated flow values as input and providing the output to the first fluid coupler. (Examiner note: as applied below, the prior associated flow values are at least a second past input into the neural network implemented during training.  The first input into the neural network comprises prior temperature values implemented during training.)
  Garcia teaches processing prior temperature values and having prior associated flow values for providing an output to a first fluid coupler (0031, 0115, see also reference to the application of “neural network model predictive control,” 0026.  As applied below, at least an additional input of the neural network comprises said prior associated flow values for predicting temperature based on training the model using prior associated flow values)
   Garcia teaches that both temperature and flow are related inputs for predicting a future temperature and from which a fluid coupler is controlled (0031)
    KO teaches the use of past inputs into a neural model for predicting a future temperature and controlling a fluid coupler (0446-447)
      One of ordinary skill in the art before the effective filing date of the claimed invention including prior associated flow values, as per Garcia, when applied to using past inputs for training the neural network to predict temperature, as per the combination of Shelnutt and KO, would achieve an expected and predictable result.  In particular, the application of training the neural network, as per KO, which uses historical inputs for training, when applied to other inputs comprising associated flows, as per Garica, would result in a neural network trained using past temperature and associated flow values to predict temperature for controlling a fluid coupler.  Garcia teaches that both temperature and flow values are correlated together for predicting temperature.  KO teaches that neural networks are trained using past values for predicting temperature for control.  Accordingly, using past temperature and prior associated flow values as inputs into the neural network would result in a temperature prediction.  In effect, the combination of Shelnutt et al. and KO, in further combination with Garcia, would provide an improved invention by reducing energy consumption and maintaining a stable temperature, as taught by Garcia (0005)







Examiner Note: Illustrative Purposes only based on the aforementioned combination 
[AltContent: arrow]
    PNG
    media_image1.png
    317
    565
    media_image1.png
    Greyscale
        

    PNG
    media_image2.png
    302
    203
    media_image2.png
    Greyscale





    The combination of Shelnutt et al., KO, and Garcia teaches providing an output to a first fluid coupler.  The combination does not teach where the output is provided to the first fluid coupler.  Shelnutt et al. teaches the first fluid coupler that is controlled to regulate fluid flow for cooling based on temperature (Figure 3-332)
    One of ordinary skill in the art before the effective filing date of the invention substituting the first fluid coupler of Shelnutt in place of a fluid coupler, as per the combination of Shelnutt, KO, and Garica, would achieve an expected and predictable result of controlling the first fluid coupler in response to predicting the temperature using machine learning having prior associated flow values and prior temperature values as input.  The application of the teachings of Shelnutt, KO, and Garica, to the teachings of Shelnutt, would realize an improved invention by operating the first fluid coupler to achieve a target cooling temperature in light of a need for providing directed cooling for individual heat generating components, as taught by Shelnutt et al. (0007-0008); reducing energy consumption and maintaining a stable temperature, as taught by Garcia (0005); and providing an accurate temperature prediction model, as taught by KO (0005)


6Claim  174. Shelnutt teaches the datacenter cooling system of claim 3, further comprising:  18the first controllable fluid coupler modifying a restriction to a flow of the coolant 19from the cooling loop or within the cooling manifold in response to the output (Shelnutt et al., 0042, 0053-54: “dynamic control valves” for adjusting a volume of cooling liquid)

6Claim  205. Shelnutt teaches the datacenter cooling system of claim 1, further comprising:  
     21a temperature sensor within the rack to provide an input to a learning subsystem 22of the datacenter cooling system ((0042, 0054); and  23the learning subsystem executing 
   


   KO teaches:
               executing a machine learning model to process the input using multiple neuron levels of the machine learning 15model having prior temperature values and 
             provide an output to the 
    One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to combine the teachings of KO to the teachings of Shelnutt et al. to comprise 14processing the input using the machine learning 15model having prior temperature values and 16provide an output to a first controllable fluid coupler.  The application of the teachings of KO for controlling a fluid coupler based on predicting a temperature using modelled inputs, which when applied to the Shelnutt et al., would provide an improved invention by providing an accurate temperature prediction model (KO, 0005)
   The combination of Shelnutt et al. and KO teaches providing an output to a first fluid coupler based on processing inputs using multiple neuron levels of a machine learning model having prior temperature values.  The combination does not teach prior associated flow values as input and providing the output to the first fluid coupler.  
  Garcia teaches processing prior temperature values and having prior associated flow values for providing an output to a first fluid coupler (0031, 0115, see also reference to the application of “neural network model predictive control,” 0026.  As applied below, at least an additional input of the neural network comprises said prior associated flow values for predicting temperature.)
  Garcia teaches that both temperature and flow are related inputs for predicting a future temperature and from which a fluid coupler is controlled (0031)
    KO teaches the use of past inputs into a neural model for predicting a future temperature and controlling a fluid coupler (0446-447)

      One of ordinary skill in the art before the effective filing date of the claimed invention including a process input comprising prior associated flow values, as per Garcia, for processing by the multiple neuron levels of the machine learning model, as per the combination of Shelnutt et al. and KO, would achieve an expected and predictable result of predicting temperature for use in providing a control output to a first fluid coupler based on learning the relationship between predicted output temperature and input temperatures and prior associated flow value.  The application of Garcia to the combination of Shelnutt et al. and KO would provide an improved invention by reducing energy consumption and maintaining a stable temperature, as taught by Garcia (0005)
    The combination of Shelnutt et al., KO, and Garcia teaches providing an output to a first fluid coupler.  The combination does not teach where a first fluid coupler is the first fluid coupler , Shelnutt et al.  Shelnutt et al. teaches the first fluid coupler that is controlled to regulate fluid flow for cooling based on temperature (Figure 3-332)
    One of ordinary skill in the art before the effective filing date of the invention substituting the first fluid coupler of Shelnutt in place of a fluid coupler, as per the combination of Shelnutt, KO, and Garica, would achieve an expected and predictable result of controlling the first fluid coupler in response to predicting the temperature using machine learning having prior associated flow values and prior temperature values as input.  The application of the teachings of Shelnutt, KO, and Garica, to the teachings of Shelnutt, would realize an improved invention by operating the first fluid coupler to achieve a target cooling temperature in light of a need for providing directed cooling for individual heat generating components, as taught by Shelnutt et al. (0007-0008); reducing energy consumption and maintaining a stable temperature, as taught by Garcia (0005); and providing an accurate temperature prediction model, as taught by KO (0005)
(Examiner Note: the teachings from claim 3 are incorporated by reference regarding the past inputs and illustrative figure)

6Claim  276. Shelnutt teaches the datacenter cooling system of claim 5, further comprising:  109 \\NORTHCA- 1R2674/008001 - 2738454v2
     the one or more of the second controllable fluid couplers modifying at least one  restriction to a flow of the coolant in the one or more server cooling manifolds within the server 30trays of the rack (Shelnutt et al., 0053-54: “dynamic control valves”)

6Claim  317. Shelnutt teaches the datacenter cooling system of claim 1, further comprising:  
     32one or more temperature sensors associated with the rack or one or more of the 33server trays to provide at least one first input to a learning subsystem of the datacenter cooling 34system (0042-43, 0053-54, supra claim 1: see first input as temperature input)
     

    PNG
    media_image3.png
    19
    713
    media_image3.png
    Greyscale
 
    
Garcia teaches:
       one or more flow sensors for providing at least one second input (0030).  Shelnutt et al. teaches ensuring sufficient volume and flow rate of liquid cooling are provided to properly cool and maintain the node at a desired operating temperature (0042)
  Garcia teaches that both temperature and flow are related inputs for predicting a future temperature and from which a fluid coupler is controlled (0031)
    KO teaches the use of past inputs into a neural model for predicting a future temperature and controlling a fluid coupler (0446-447)

    One of ordinary skill in the art before the effective filing date of the invention would be motivated to combine the teachings of Garica with Shelnutt et al. to comprise one or more flow sensors for providing at least one second input.  Shelnutt et al. teaches determining a volume of cooling liquid needed for maintaining a desired operating temperature of a node.  Garcia teaches a flow sensor for determining flow.  Accordingly, one of ordinary skill in the art adapting the cooling loop of Shelnutt with the one of more flow sensors of Garcia would achieve an improved invention by using direct flow measurement opposed to the empirical measurement of Shelnutt.  Garcia and Shelnutt are in the same field of endeavor and from which the use of flow sensors would help achieve the goal of maintaining a stable temperature (Garcia, 0005)
    KO teaches:
               process the first input and the second input using multiple levels of the machine learning 15model having prior temperature values and 
             provide an output to the 
    One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to combine the teachings of KO to the teachings of Shelnutt et al. to comprise 14processing the first input and second input using the machine learning 15model having prior temperature values and 16provide an output to a first controllable fluid coupler.  The application of the teachings of KO for controlling a fluid coupler based on predicting a temperature using modelled inputs, which when applied to the Shelnutt et al., would provide an improved invention by providing an accurate temperature prediction model (KO, 0005)
   The combination of Shelnutt et al. and KO teaches providing an output to a first fluid coupler based on processing inputs using multiple levels (e.g. neurons) of a machine learning model having prior temperature values.  The combination does not teach prior associated flow values as input and providing the output to the first fluid coupler.  
  Garcia teaches processing prior temperature values and having prior associated flow values for providing an output to a first fluid coupler (0031, 0115, see also reference to the application of “neural network model predictive control,” 0026.  As applied below, at least an additional input of the neural network comprises said prior associated flow values for predicting temperature.)
  Garcia teaches that both temperature and flow are related inputs for predicting a future temperature and from which a fluid coupler is controlled (0031)
    KO teaches the use of past inputs into a neural model for predicting a future temperature and controlling a fluid coupler (0446-447)

      One of ordinary skill in the art before the effective filing date of the claimed invention including a process input comprising prior associated flow values, as per Garcia, for processing by the multiple neuron levels of the machine learning model, as per the combination of Shelnutt et al. and KO, would achieve an expected and predictable result of predicting temperature for use in providing a control output to a first fluid coupler based on learning the relationship between predicted output temperature and input temperatures and prior associated flow value.  The application of Garcia to the combination of Shelnutt et al. and KO would provide an improved invention by reducing energy consumption and maintaining a stable temperature, as taught by Garcia (0005)
    The combination of Shelnutt et al., KO, and Garcia teaches providing an output to a first fluid coupler.  The combination does not teach where a first fluid coupler is the first fluid coupler , Shelnutt et al.  Shelnutt et al. teaches the first fluid coupler that is controlled to regulate fluid flow for cooling based on temperature (Figure 3-332)
    One of ordinary skill in the art before the effective filing date of the invention substituting the first fluid coupler of Shelnutt in place of a fluid coupler, as per the combination of Shelnutt, KO, and Garica, would achieve an expected and predictable result of controlling the first fluid coupler in response to predicting the temperature using machine learning having prior associated flow values and prior temperature values as input.  The application of the teachings of Shelnutt, KO, and Garica, to the teachings of Shelnutt, would realize an improved invention by operating the first fluid coupler to achieve a target cooling temperature in light of a need for providing directed cooling for individual heat generating components, as taught by Shelnutt et al. (0007-0008); reducing energy consumption and maintaining a stable temperature, as taught by Garcia (0005); and providing an accurate temperature prediction model, as taught by KO (0005)\
(Examiner Note: the teachings from claim 3 are incorporated by reference regarding the past inputs and illustrative figure)


6Claim  6513. Shelnutt teaches the method of claim 11, further comprising:  
66providing an input to a learning subsystem of the datacenter cooling system from 67a temperature sensor within the rack; and 
 68executing a machine learning model using the learning subsystem to:  69process the input using multiple neuron levels of the machine learning 70model having prior temperature values and having prior associated flow values; and  71provide an output to the first controllable fluid coupler.  
    Claim 13 is rejected under the same combination of prior art and rationale as set forth in dependent claim 3.

6Claim  7214. Shelnutt teaches the method of claim 3, further comprising:  73modifying a restriction to a flow of the coolant from the cooling loop or within 74the cooling manifold in response to the output (0042, 0053: see dynamic control valves)

6Claim 7515. Shelnutt teaches the method of claim 1, further comprising: 
    76providing, from a temperature sensor (301) within the rack, an input to a learning 77subsystem of the datacenter cooling system (0042-44, 0054)
78executing a
       79process the input 
    KO teaches:
               executing a machine learning model(e.g. neural, Figure 15)  to process the input using multiple neuron levels of the machine learning 15model having prior temperature values and 
             provide an output to the 
    One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to combine the teachings of KO to the teachings of Shelnutt et al. to comprise 14processing the input using the machine learning 15model having prior temperature values and 16provide an output to a first controllable fluid coupler.  The application of the teachings of KO for controlling a fluid coupler based on predicting a temperature using modelled inputs, which when applied to the Shelnutt et al., would provide an improved invention by providing an accurate temperature prediction model (KO, 0005)
   The combination of Shelnutt et al. and KO teaches providing an output to a first fluid coupler based on processing inputs using multiple neuron levels of a machine learning model having prior temperature values.  The combination does not teach prior associated flow values as input and providing the output to the second fluid coupler. (Examiner note: as applied below, the prior associated flow values are at least a second input into the neural network.  The first input into the neural network comprises prior temperature values.)
  Garcia teaches processing prior temperature values and having prior associated flow values for providing an output to a first fluid coupler (0031, 0115, see also reference to the application of “neural network model predictive control,” 0026.  As applied below, at least an additional input of the neural network comprises said prior associated flow values for predicting temperature.)
  Garcia teaches that both temperature and flow are related inputs for predicting a future temperature and from which a fluid coupler is controlled (0031)
    KO teaches the use of past inputs into a neural model for predicting a future temperature and controlling a fluid coupler (0446-447)

      One of ordinary skill in the art before the effective filing date of the claimed invention including a process input comprising prior associated flow values, as per Garcia, for processing by the multiple neuron levels of the machine learning model, as per the combination of Shelnutt et al. and KO, would achieve an expected and predictable result of predicting temperature for use in providing a control output to a first fluid coupler based on learning the relationship between predicted output temperature and both input temperatures and prior associated flow value.  The application of Garcia to the combination of Shelnutt et al. and KO would provide an improved invention by reducing energy consumption and maintaining a stable temperature, as taught by Garcia (0005)
    The combination of Shelnutt et al., KO, and Garcia teaches providing an output to a fluid coupler.  The combination does not teach where the output is provided to the second fluid coupler.  Shelnutt et al. teaches the second fluid coupler that is controlled to regulate fluid flow for cooling based on temperature (0053, Figure 3-334, 336, etc)
    One of ordinary skill in the art before the effective filing date of the invention substituting the second fluid coupler of Shelnutt in place of a fluid coupler, as per the combination of Shelnutt, KO, and Garica, would achieve an expected and predictable result of controlling the second fluid coupler in response to predicting the temperature using machine learning having prior associated flow values and prior temperature values as input.  The application of the teachings of Shelnutt, KO, and Garica, to the teachings of Shelnutt, would realize an improved invention by operating the second fluid coupler to achieve a target cooling temperature in light of a need for providing directed cooling for individual heat generating components, as taught by Shelnutt et al. (0007-0008); reducing energy consumption and maintaining a stable temperature, as taught by Garcia (0005); and providing an accurate temperature prediction model, as taught by KO (0005)
(Examiner Note: the teachings from claim 3 are incorporated by reference regarding the past inputs and illustrative figure)


6Claim  8216. Shelnutt teaches the method of claim 5, further comprising:  83modifying at least one restriction to a flow of the coolant in one or more server 84cooling manifolds within the server trays of the rack (0053)

6Claim  8517. Shelnutt teaches the method of claim 1, further comprising:  111 
     \\NORTHCA- 1R2674/008001 - 2738454v2 providing at least one first input, from one or more temperature sensors (301, Figure 3, 0054) associated  with the rack or one or more of the server trays (Figure 3-LC nodes), to a learning subsystem of the datacenter cooling 88system (0042-44, 0054: see providing input into controller);  
    89providing at least one second input, 
     92executing a
     
Garcia teaches:
       one or more flow sensors for providing at least one second input (0030).  Shelnutt et al. teaches ensuring sufficient volume and flow rate of liquid cooling are provided to properly cool and maintain the node at a desired operating temperature (0042)
    One of ordinary skill in the art before the effective filing date of the invention would be motivated to combine the teachings of Garica with Shelnutt et al. to comprise one or more flow sensors for providing at least one second input.  Shelnutt et al. teaches determining a volume of cooling liquid needed for maintaining a desired operating temperature of a node.  Garcia teaches a flow sensor for determining flow.  Accordingly, one of ordinary skill in the art adapting the cooling loop of Shelnutt with the one of more flow sensors of Garcia would achieve an improved invention by using direct flow measurement opposed to the empirical measurement of Shelnutt.  Garcia and Shelnutt are in the same field of endeavor and from which the use of flow sensors would help achieve the goal of maintaining a stable temperature (Garcia, 0005)
    KO teaches:
               process the first input and the second input using multiple levels of the machine learning 15model having prior temperature values and 
             provide an output to the 
    One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to combine the teachings of KO to the teachings of Shelnutt et al. to comprise 14processing the first input and second input using the machine learning 15model having prior temperature values and 16provide an output to a first controllable fluid coupler.  The application of the teachings of KO for controlling a fluid coupler based on predicting a temperature using modelled inputs, which when applied to the Shelnutt et al., would provide an improved invention by providing an accurate temperature prediction model (KO, 0005)
   The combination of Shelnutt et al. and KO teaches providing an output to a first fluid coupler based on processing inputs using multiple levels (e.g. neurons) of a machine learning model having prior temperature values.  The combination does not teach prior associated flow values as input and providing the output to the first controllable fluid coupler.  
  Garcia teaches processing prior temperature values and having prior associated flow values for providing an output to a first fluid coupler (0031, 0115, see also reference to the application of “neural network model predictive control,” 0026.  As applied below, at least an additional input of the neural network comprises said prior associated flow values for predicting temperature.)
      One of ordinary skill in the art before the effective filing date of the claimed invention including a process input comprising prior associated flow values, as per Garcia, for processing by the multiple neuron levels of the machine learning model, as per the combination of Shelnutt et al. and KO, would achieve an expected and predictable result of predicting temperature for use in providing a control output to a first fluid coupler based on learning the relationship between predicted output temperature and input temperatures and prior associated flow value.  The application of Garcia to the combination of Shelnutt et al. and KO would provide an improved invention by reducing energy consumption and maintaining a stable temperature, as taught by Garcia (0005)
    The combination of Shelnutt et al., KO, and Garcia teaches providing an output to a first fluid coupler.  The combination does not teach where a first fluid coupler is the first controllable fluid coupler , Shelnutt et al.  Shelnutt et al. teaches the first controllable fluid coupler that is controlled to regulate fluid flow for cooling based on temperature (Figure 3-332)
    One of ordinary skill in the art before the effective filing date of the invention substituting the first fluid coupler of Shelnutt in place of a fluid coupler, as per the combination of Shelnutt, KO, and Garica, would achieve an expected and predictable result of controlling the first fluid coupler in response to predicting the temperature using machine learning having prior associated flow values and prior temperature values as input.  The application of the teachings of Shelnutt, KO, and Garica, to the teachings of Shelnutt, would realize an improved invention by operating the first fluid coupler to achieve a target cooling temperature in light of a need for providing directed cooling for individual heat generating components, as taught by Shelnutt et al. (0007-0008); reducing energy consumption and maintaining a stable temperature, as taught by Garcia (0005); and providing an accurate temperature prediction model, as taught by KO (0005)
(Examiner Note: the teachings from claim 3 are incorporated by reference regarding the past inputs and illustrative figure)




  
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shelnutt (PG/PUB 20170181322) in view over Campbell (USPN 7724524)  in view over Campbell et al. (PG/PUB 20110317367).

6Claim  448. Shelnutt teaches the datacenter cooling system of claim 1, wherein the second controllable 45fluid couplers (Figure 2-are adapted t

Campbell et al. teaches receive mating couplers on at least one of the server trays by a 46press-fit connection (0053: “quick disconnect couplers”)
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Campbell with Shelnutt to receive mating couplers on at least one of the server trays by a 46press-fit connection.  The application of the teachings of Campbell for providing quick disconnect fluid couplers between electronic subsystems and fluid manifolds when applied to the second controllable fluid couplers would achieve an expected and predictable result of establishing flow connections.  Campbell and Shelnutt are in the same field of endeavor and from which the use of quick disconnect couplers would facilitate the delivery of liquid cooling for absorbing dissipated heat, as taught by Campbell (0004)

6Claim  9818. Shelnutt teaches the method of claim 1, wherein the second controllable fluid couplers are 99adapted to receive mating couplers on at least one of the server trays by a press-coupling action.  
   Claim 18 is rejected under the same combination of prior art and rationale as set forth in dependent claim 8.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shelnutt (PG/PUB 20170181322) in view over Campbell (USPN 7724524) in view over Campbell et al. (PG/PUB 20130104383).

6Claim  479. Shelnutt teaches the datacenter cooling system of claim 1, wherein the cooling manifold (330) 48within the rack has at least one side coupler (Figure 3-see element 332 of 310a as the side coupling) (e.g. as interpreted, a parallel mounted node having six surfaces, i.e., rack, would at least have one face oriented in a front, side, or rear direction)
     Campbell et al. teaches a side coupler for coupling a neighboring rack in front-facing, side- 49facing, or rear-facing direction (ABSTRACT, Figure 9A: see element 904 having a side coupler (junction within manifold) for coupling two adjacent racks)
   Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Campbell with Shelnutt to comprise  wherein the cooling manifold 48within the rack has at least one side coupler for coupling a neighboring rack  in front-facing, side- 49facing, or rear-facing direction.  The application of the teachings of Campbell for sharing a cooling unit for multiple racks to the teachings of Shelnutt for providing a cooling manifold for a rack would provide an improved invention via automatically providing additional cooling to neighboring racks while overcoming the shortcoming of the prior art, as described by Campbell, ABSTRACT, 0004-0005

 
6Claim  19. Shelnutt teaches the method of claim 1, further comprising:  101providing at least one side coupler ((Figure 3-see element 332 of 310a as the side coupling) for the cooling manifold within the rack to 102enable  (e.g. as interpreted, a parallel mounted node having six surfaces, i.e., rack, would at least have one face oriented in a front, side, or rear direction)
     Campbell et al. teaches a side coupler for coupling a neighboring rack in front-facing, side- 49facing, or rear-facing direction (ABSTRACT, Figure 9A: see element 904 having a side coupler for coupling two adjacent racks)
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Campbell with Shelnutt to comprise  wherein the cooling manifold 48within the rack has at least one side coupler for coupling a neighboring rack  in front-facing, side- 49facing, or rear-facing direction.  The application of the teachings of Campbell for sharing a cooling unit for multiple racks to the teachings of Shelnutt for providing a cooling manifold for a rack would provide an improved invention via automatically providing additional cooling to neighboring racks while overcoming the shortcoming of the prior art, as described by Campbell, ABSTRACT, 0004-0005.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See fluid coupling
   7543859
See machine learning for cooling systems
20210180891
20210084796
20200275579
20190265764
20190150326

Cold Plate w/ Immersion Cooling
20210410328
20110103019
20190166724

Liquid Manifold Distribution
11272642
10375863
10225958
11304341
11272642
11116114
11140799 (e.g. primary flow coupler (main valve 17) and secondary flow couplers)
10225958
10010013
Heat Exchanger
10162396
Fan Wall
10136559            
7149084                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117